Citation Nr: 1643829	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disability, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (mood disorder).

5.  Entitlement to a higher rating for tinnitus on an extraschedular basis.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1982 to August 1983, and active service from February 2003 to August 2004, with additional periods of ACDUTRA while serving in the Puerto Rico Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in March 2015.  At that time, the Board reopened a previously denied claim of service connection for an acquired psychiatric disorder.  The Board then granted service connection for an acquired psychiatric disorder other than PTSD.  The Board reopened a claim of service connection for a left eye disability.  The Board also denied service connection for asthma and tuberculosis, and denied a higher schedular rating than 10 percent for tinnitus.  Finally, the Board remanded the remaining claims for additional development and consideration.

In May 2011, the Veteran filed a claim of service connection for a bilateral hip disability, a bilateral knee disability, and a cervical spine disability.  Additionally, a May 2011 letter from a private physician raises a claim to reopen entitlement to service connection for bilateral hearing loss.  The Board notes these claims were referred to the agency of original jurisdiction (AOJ) for action in the March 2015 Board remand.  However, to date no adjudicative action has been taken.  Therefore, the Board does not have jurisdiction over the claims, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

Although additional evidence was received subsequent to the March 2016 supplemental statement of the case, the Board notes that in March 2016, the Veteran's representative provided a waiver of the RO's initial consideration of newly received evidence and any other evidence submitted.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the PTSD and sleep disability claims.  The claims remaining on appeal are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran is service connected for an acquired psychiatric disorder other than PTSD and he does not have PTSD.

2.  The Veteran does not have a current diagnosis of a sleep disability, including as due to an undiagnosed illness, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedder v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romansky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may also be granted for disabilities shown to be proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  PTSD

The Veteran contends he has PTSD related to his service.  In November 2007, the Veteran indicated that while serving in Kuwait, his unit was attacked with mortar and several people were burned to death and others wounded.

The Board notes that in the March 2015 decision, the Board granted service connection for an acquired psychiatric disorder other than PTSD.  Thereafter, in a March 2016 rating decision, the RO granted service connection for an acquired psychiatric disorder (mood disorder) and awarded a 50 percent rating, effective June 27, 2007.  This rating is addressed in the remand section.  Even though service connection was granted for this disability, the specific claim for PTSD remains on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

During the course of the appeal, the Veteran was afforded a September 2011 VA psychiatric examination in which the examiner indicated the Veteran was suffering from psychiatric symptoms, including sleep difficulties, anxiety, death wishes, sadness and nightmares.  The examiner noted PTSD symptoms, including recurring distressing dreams of the stressor event, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep and difficulty concentrating.  However, the examiner concluded the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

The examiner indicated that although the Veteran meets the criteria for persistent re-experiencing of the traumatic event and persistent symptoms of increased arousal, he does not meet the persistent avoidance of the stimuli associated with the trauma and numbing of general responsiveness criteria.  She reported that even though the Veteran refers to having some traumatic experiences during service, he does not meet the stressor criterion of a response which involves intense fear, hopelessness or horror.  She stated there is no evidence to fulfill the diagnostic criteria for PTSD, and the Veteran's contention of his claimed stressor being related to fear of hostile military activity or terrorist activity was not supported by the evaluation.

Thereafter, the Board remanded the PTSD claim in March 2015 and indicated the September 2011 VA examiner's opinion was not entirely adequate as she did not address the etiology of the Veteran's PTSD.  The Veteran was then afforded an additional May 2015 VA examination by a different VA psychiatrist.  Similarly, the examiner diagnosed the Veteran with alcohol induced mood disorder and alcohol dependence; however, she indicated he does not meet the criteria for a current diagnosis of PTSD.

The examiner indicated the Veteran witnessed traumatic events as they occurred to others and he has trouble sleeping, including nightmares related to war.  She further noted the Veteran meets the DSM 5 stressor criteria for PTSD.  However, she concluded he does not fulfill the diagnostic criteria for PTSD according to DSM 5.  She stated he does not fulfill the criteria for the intrusion symptoms associated with the traumatic event; the criteria for the avoidance of the stimulus associated with the traumatic event; the criteria for the negative alterations in cognitions and mood associated with the traumatic event; or the criteria of the marked alterations in arousal and reactivity associated with the traumatic event.

The Board notes that a more recent May 2015 VA preventative medicine education note indicated that a PTSD screening was found negative.

Based on the evidence of record, the Veteran's claim for PTSD cannot be established as the evidence does not sufficiently show that Veteran has a current disability during the pendency of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321; Romansky, 26 Vet. App. at 289.

While the Veteran is competent to report his past in-service experiences, as well as his current symptoms, he is not competent to diagnose PTSD.  The diagnosis of PTSD is complex and requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  See also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").

The Board places great probative weight on the May 2015 VA examination report.  The examiner indicated the Veteran meets the DSM 5 stressor criteria for PTSD but does not fulfill the diagnostic criteria for PTSD according to DSM 5.  This opinion is persuasive as there was a comprehensive explanation.  Although the Board previously determined the September 2011 VA examination was not entirely adequate, the examiner nevertheless also found that the criteria for PTSD were not met under the old DSM-IV.  Although there is some indication of a diagnosis of PTSD in older treatment records and within Social Security Administration documents, the Board finds that the VA examination reports outweigh any of this other evidence.  This is due to the comprehensive testing and persuasive explanation of why the criteria are not met.

As the preponderance of the evidence is against the claim because the current disability element is not met, the benefit-of-the-doubt doctrine is not applicable, and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Sleep Disorder

The Veteran has reported significant sleep problems, including insomnia since approximately 1988.  He contends that his sleep disorder is either directly related to service, or, alternatively, that it is the result of a service-connected disability.  In addition, the Board notes that the issue of whether a sleep disorder is the result of an undiagnosed illness is raised by the record, given the Veteran's service in Southwest Asia.

The Veteran's service treatment records are silent for a diagnosed sleep disorder separate and distinct from other conditions.  Furthermore, his post-service treatment records are negative for any currently diagnosed sleep disorder.  The Board notes the Veteran has been found to have ongoing sleep difficulties related to his service-connected tinnitus and acquired psychiatric disorder.

A February 1989 record indicated the Veteran complained of tinnitus which led to sleep difficulties.  A March 1990 audiological VA examination noted the Veteran's tinnitus was so loud that it sounded like a turbine and at night it made it difficult for him to sleep.

In addition, the Veteran reported to the September 2011 VA psychiatric examiner that his non-psychiatric symptoms include sleep difficulties, described as sleeping only around one hour per night.  Further, the May 2015 VA psychiatric examiner noted the Veteran's trouble sleeping with nightmares related to war.
 
Subsequent to the March 2015 Board remand, the Veteran was afforded a May 2015 VA examination to determine whether any diagnosed sleep disorder could be attributed to a known clinical diagnosis and if so, whether the diagnosis was related to service.

The May 2015 examiner indicated the Veteran reported a poor sleeping pattern; however, he indicated no shortness of breath during sleep, as well as no daytime sleepiness.  The examiner noted the Veteran did not have any findings, signs or symptoms attributable to sleep apnea.  She further indicated a sleep study had been performed shortly before the examination which showed the Veteran does not have a documented sleep disorder.

Based on the results from the sleep study, the examiner indicated sleep architecture shows a sleep efficiency of 74.1 percent, sleep latency is delayed at 51.5 minutes, and REM latency is delayed at 173.5 minutes.  She noted the latency could be secondary to the sleep pathology itself, the first night effect of the testing, the sleep laboratory environment or the concurrent medications the Veteran might have been taking.  She noted respiratory analysis testing was normal.  The examiner found diagnoses of delayed sleep latency and delayed REM latency with no evidence of disordered breathing.  She further indicated there is no objective or subjective evidence of sleep apnea.

The Board finds that service connection for a sleep disorder cannot be established as the Veteran does not have a current disability of such alleged disorder.  The Board acknowledges that the Veteran suffers from ongoing sleep difficulty.  However, the record indicates the sleep difficulty is a symptom of the Veteran's service-connected tinnitus or service-connected psychiatric disorder and there is no evidence that he has a separate and distinct diagnosed sleep disorder, or a condition that can be considered an undiagnosed illness since the symptoms are part and parcel of clinical diagnoses.  Along these lines, when the rating was assigned for the now service-connected acquired psychiatric disorder, the RO indicated that the rating was in part due to "chronic sleep impairment."

To the extent the Veteran claims he has a sleep disorder related to service, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the presence of such disorder, as it requires medical expertise and testing.  See Jandreau, 492 F.3d at 1977.

The Board places great probative weight on the May 2015 VA examiner's opinion which determined there is no current diagnosis of a physical sleep disorder such as sleep apnea.  This is persuasive as the opinion was made with an explanation and after a sleep study was conducted.  Additionally, any non-physical aspect such as from tinnitus or a mood disorder is already being compensated.  Therefore, the Veteran's claim must be denied as the evidence of record shows no current disability for which service connection can be granted with respect to the claimed sleep disorder.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a sleep disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for a sleep disability is denied.


REMAND

The Board finds that the remaining claims on appeal should be remanded.

Left Eye Disability

The Board remanded the claim for entitlement to service connection for a left eye disability in March 2015, in part, to obtain a VA examination to determine the nature and etiology of the Veteran's left eye disability.  The examiner was asked to determine if any portion of the Veteran's current left eye disability was related to service and existed prior to the placement of the intraocular lens.  The examiner was also directed to consider the Veteran's reports of progressively worsening visual acuity.

An examination was obtained in June 2015.  The examiner indicated the Veteran has cataracts and other lens conditions, glaucoma and retinal conditions.  She noted his cataracts had been removed and a replacement intraocular lens had been inserted.  After discussing the Veteran's history of treatment and procedures, she indicated the Veteran's current left eye disability is not related to his active service prior to the placement of an intraocular lens.

The Board finds an addendum opinion is necessary from the June 2015 VA examiner.  While the examiner discussed the Veteran's history of an eye injury and subsequent treatment, she did not provide an adequate rationale with regard to the nature and etiology of the Veteran's current eye disorder.  The examiner provided a conclusory rationale and did not adequately address the Veteran's contentions so the opinion is not wholly adequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, in order to comply with the Board's March 2015 remand, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Acquired Psychiatric Disorder Rating

As noted previously, in a March 2016 rating decision, the RO implemented the Board's grant of service connection for an acquired psychiatric disorder (mood disorder).  An initial 50 percent rating was assigned effective June 27, 2007.

In June 2016, the Veteran submitted a standard VA form as a notice of disagreement (NOD).  When a NOD is submitted, a statement of the case (SOC) is necessary.  As a SOC has not yet been issued for this claim, the Board will remand the issue for a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


TDIU and Extraschedular

The Board finds that the TDIU claim is intertwined and will also be remanded.  Moreover, as noted in the March 2015 decision, the tinnitus extraschedular issue may also be intertwined with the TDIU claim.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  So that issue will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC concerning the issue of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (mood disorder) so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

2.  Obtain an addendum opinion from the examiner who conducted the June 2015 VA eye examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left eye disability is related to his active service and existed prior to the intraocular lens procedure.

The examiner should discuss the in-service injury to the left eye and subsequent treatment and procedures thereafter.  The examiner should also discuss the Veteran's contentions of progressive worsening visual acuity in the left eye since the January 1985 injury.

The examination report must include a complete rationale for all opinions expressed, including references made to the record.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the issues remaining on appeal, including entitlement to a TDIU and an extraschedular rating for tinnitus.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


